UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1014



MAYNER J. POPE,

                                              Plaintiff - Appellant,

          versus


BALTIMORE COUNTY; BOARD OF TRUSTEES FOR COMMU-
NITY COLLEGES OF BALTIMORE COUNTY; DR. IRVING
PRESSLEY   MCPHAIL,   Chancellor;  DR.   LEILA
GONZALEZ-SULLIVAN, President; DR. JUDY SNYDER;
DR. PATRICIA BLOOM, Dean of Students; BARBARA
TOWERS, Dean of Instruction; DEBBIE WAIN-
WRIGHT, Director of Minority Affairs; DR.
RICHARD H. LILLEY, Administrator for Academic
Service; DR. C. RALPH STEPHENS, Chairperson;
R. THOMAS GREGORY, Art Department Head; SAM
TRESS,   Chief;   JOANN   LARRIMORE,   Adjunct
Instructor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-99-1953-H)


Submitted:   May 25, 2000                     Decided:   June 2, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Mayner J. Pope, Appellant Pro Se.    Kathy Marie Britton-Bracey,
Assistant County Attorney, Virginia Wood Barnhart, COUNTY ATTOR-
NEY’S OFFICE, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Mayner J. Pope appeals the district court’s grant of summary

judgment for defendants in this civil rights action.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Pope v. Baltimore County, No. CA-99-1953-H (D.

Md. Oct. 25, 1999).*    Pope also challenges the district court’s

denial of her motion to alter and amend the judgment.   We conclude

that the district court did not abuse its discretion in denying the

motion.   See Pacific Ins. Co. v. American Nat’l Fire Ins. Co., 148

F.3d 396, 402 (4th Cir. 1998).

     We deny Pope’s motion for appointment of counsel. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
October 22, 1999, the district court’s records show that it was
entered on the docket sheet on October 25, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, we take the
date the order was entered on the docket sheet as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                 3